Case 6:18-cv-01453-PGB-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc70-9
                                       26 Filed
                                           Filed08/16/19
                                                 05/07/19 Page
                                                           Page1 1ofof7 7PageID 3043
Case 6:18-cv-01453-PGB-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc70-9
                                       26 Filed
                                           Filed08/16/19
                                                 05/07/19 Page
                                                           Page2 2ofof7 7PageID 3044
Case 6:18-cv-01453-PGB-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc70-9
                                       26 Filed
                                           Filed08/16/19
                                                 05/07/19 Page
                                                           Page3 3ofof7 7PageID 3045
Case 6:18-cv-01453-PGB-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc70-9
                                       26 Filed
                                           Filed08/16/19
                                                 05/07/19 Page
                                                           Page4 4ofof7 7PageID 3046
Case 6:18-cv-01453-PGB-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc70-9
                                       26 Filed
                                           Filed08/16/19
                                                 05/07/19 Page
                                                           Page5 5ofof7 7PageID 3047
Case 6:18-cv-01453-PGB-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc70-9
                                       26 Filed
                                           Filed08/16/19
                                                 05/07/19 Page
                                                           Page6 6ofof7 7PageID 3048
Case 6:18-cv-01453-PGB-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc70-9
                                       26 Filed
                                           Filed08/16/19
                                                 05/07/19 Page
                                                           Page7 7ofof7 7PageID 3049
